ICJ_046_SouthWestAfrica_ETH_ZAF_1964-01-20_ORD_01_NA_00_EN.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

SOUTH WEST AFRICA CASES

(ETHIOPIA ». SOUTH AFRICA;
LIBERIA v. SOUTH AFRICA)

ORDER OF 20 JANUARY 1964

1964

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRES DU SUD-OUEST AFRICAIN

(ETHIOPIE c. AFRIQUE DU SUD;
LIBÉRIA c. AFRIQUE DU SUD)

ORDONNANCE DU 20 JANVIER 1964
Official citation:
South West Africa, Order of 20 January 1964,
I.C.J. Reports 1964, p. 3.

Mode de citation officiel:
Sud-Ouest africain, ordonnance du 20 janvier. 1964,

C. I. J. Recueil 1964, p. 3.

 

Sales number
N° de vente:

 

 

 
1964
20 January
eneral List:
‘os. 46 & 47

INTERNATIONAL COURT OF JUSTICE

YEAR 1964

20 January 1964

SOUTH WEST AFRICA CASES

(ETHIOPIA v. SOUTH AFRICA;
LIBERIA v. SOUTH AFRICA)

The President of the International Court of Justice,

having regard to Article 48 of the Statute of the Court and to
Article 37 of the Rules of Court,

having regard to the Order of 18 September 1963, extending to
10 January 1964 the time-limit for the filing of the Counter-Memorial
of the Government of South Africa and reserving the subsequent
procedure for further decision;

Whereas the Counter-Memorial of the Government of South
Africa was filed within the time-limit as so extended;

Having ascertained the views of the Parties,
Fixes as follows the time-limits for the further proceedings:

for the filing of the Reply of the Government of Ethiopia and
the Government of Liberia, 20 June 1964;

for the filing of the Rejoinder of the Government of South Africa,
20 November 1964.

4
4 SOUTH WEST AFRICA (ORDER OF 20 I 64)

Done in English and in French, the English text being authori-
tative, at the Peace Palace, The Hague, this twentieth day of
January, one thousand nine hundred and sixty-four, in four copies,
one of which will be placed in the archives of the Court, and the
others transmitted to the Government of Ethiopia, the Government
of Liberia, and the Government of South Africa, respectively.

(Signed) B. WINIARSKI,
President.

(Signed) S. AQUARONE,
Deputy-Registrar.
